—Judgment unanimously affirmed. Memorandum: Because Supreme Court did not advise defendant of the potential periods of incarceration, the waiver by defendant of the right to appeal does not encompass his challenge to the severity of the sentence (see, People v Shea, 254 AD2d 512; cf., People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 734-735, 737). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Burns, J. — Attempted Criminal Possession Weapon, 3rd Degree.) Present— Pine, J. P., Lawton, Pigott, Jr., Hurlbutt and Scudder, JJ.